DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 were previously pending. No claims are currently amended, cancelled or newly added.  Accordingly, claims 1-10 remain pending in the application.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 9/10/2021 is acknowledged.  The traversal is on the ground(s) that the groups have unity of invention because they are drawn to one of the permissible combinations (Remarks, page 6).  This is not found persuasive because MPEP § 1850 (II), 2nd paragraph states, 
Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.

In the instant case, the restriction presents prior art that renders the claimed therapeutic particle prima facie obvious and, as such, the therapeutic particle is not a special technical feature since it does not make a contribution over the prior art.  Thus, a single general inventive . The requirement is still deemed proper and is therefore made FINAL.
	Applicant is reminded that the application may be subject to rejoinder if the product claims are found allowable and the method claims include all of the limitations of an allowable claim.
After further consideration, the species election for a glutaminase inhibiting agent is hereby withdrawn.
	Accordingly, claims 1-8 are currently under examination.

Information Disclosure Statement
	The IDS’s dated 5/21/2020, 7/30/2020, 8/17/2021 and 12/6/2021 have been considered.  Signed copies are enclosed herewith.

Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant’s sequence disclosure is acknowledged and in compliance with sequence rules.
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites, “the poly(lactic-co-glycolic) acid composition”, however its parent claim (claim 2) recites, “the biocompatible polymer comprises poly(lactic-co-glycolic) acid”.  For proper antecedent basis, it is respectfully suggested that “composition” is deleted from the claim.  This informality does not rise to the level of indefiniteness under 35 USC 112(b) because the only reasonable interpretation is the poly(lactic-co-glycolic) acid of claim 2. 
Claim 4 is objected to because of the following informalities:  the claim recites the limitation “the glutaminase inhibiting composition” in line 2 of the claim, however its parent claim (claim 1) recites “a glutaminase inhibiting agent”.  For proper antecedent basis, it is respectfully suggested that “the glutaminase inhibiting composition” is replaced with “the glutaminase inhibiting agent”.  This informality does not rise to the level of indefiniteness under 35 USC 112(b) because the only reasonable interpretation is the glutaminase inhibiting agent of claim 1. 
Claim 5 is objected to because of the following informalities:  the claim recites the limitation “the glutaminase inhibiting composition” in line 2 of the claim, however its parent claim (claim 1) recites “a glutaminase inhibiting agent”.  For proper antecedent basis, it is respectfully suggested that “the glutaminase inhibiting composition” is replaced with “the glutaminase inhibiting agent”.  This informality does not rise to the level of indefiniteness under 35 USC 112(b) because the only reasonable interpretation is the glutaminase inhibiting agent of claim 1. 
Claim 6 is objected to because of the following informalities:  
the claim recites the limitation “the YAP1/WWRT1 inhibiting composition” in line 2 of the claim, however its parent claim (claim 1) recites “a YAP1/WWRT1 inhibiting agent”.  For proper antecedent basis, it is respectfully suggested that “the YAP1/WWRT1 inhibiting composition” is replaced with “the YAP1/WWRT1 inhibiting agent”.  This informality does not rise to the level of indefiniteness under 35 USC 112(b) because the only reasonable interpretation is the YAP1/WWRT1 inhibiting agent of claim 1, and
the claim recites the limitation, “a verteporfin”, however verteporfin is a recognized compound and not a group of compounds.  Accordingly, it appears there is a typographical error and, as such, it is suggested that the article “a” is deleted from the claim. 
Claim 8 is objected to because of the following informalities:  the claim recites the limitation, “and glutaminase inhibiting agent” in line 2 of the claim.  For proper antecedent basis “the” should be inserted between “and” and “glutaminase”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 does not end with a period and as such the claim is not definitively limited only to the limitations expressly recited in the claim. See MPEP 608.01(m).
Claim 8 recites the limitation “the poly(lactic-co-glycolic) acid composition” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depends from claim 1. Claim 1 recites “a biocompatible polymer” but does not mention the particular 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bertero et al. (“Vascular stiffness mechanoactivates YAP/TAZ-dependent glutaminolysis to drive pulmonary hypertension”, The Journal of Clinical Investigation, September 2016, Vol.  126, No. 9, pp. 3313-3335; hereafter as “Bertero”) in view of Hanes et al. (US 2017/0209387 A1, Jul. 27, 2017, hereafter as “Hanes”).
	The instant invention is drawn to a therapeutic particle comprising a biocompatible polymer, a YAP1/WWRT1 inhibiting agent and a glutaminase inhibiting agent.
	Regarding instant claims 1 and 4-6, Bertero teaches the crucial connection of YAP/TAZ (or WWRT1) mechanoactivation to the glutaminolytic enzyme GLS1 in pulmonary vascular stiffness and pulmonary hypertension (pg. 3325, left col., last para.).  Bertero also teaches the particular glutaminase (GLS1) inhibitors, C968 and CB-839 are effective in reducing GLS activity (pg. 3325, left col.).  Bertero further teaches a known pharmacological inhibitor of YAP was also effective in improving GLS activity, pulmonary arteriolar stiffness and pulmonary hypertension (pg. 3323, right col., last para.).  Bertero suggests the usage of said inhibitors for treating vascular stiffness and pulmonary hypertension (pg. 3332, left col. 1st para.) and suggests the particular combination of verteporfin and CB-839 for the treatment of pulmonary hypertension (pg. 3331, right col.).

	Hanes teaches incorporating GLS inhibitors into biocompatible polymeric nanoparticles for drug delivery (abstract; [0046]-[0048]).  
The references are both drawn to the treatment of diseases that respond to inhibition of GLS, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included inhibitors of glutaminase such as verteporfin, C968 and CB-839 into the biocompatible polymeric particles of Hanes with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Hanes teaches glutaminase inhibitors are generally poorly soluble, metabolically unstable and/or require high doses and formulating said inhibitors into a polymeric nanoparticle formulation provides sustained delivery of said inhibitors and enhanced efficacy compared to unencapsulated inhibitors (abstract).
Regarding instant claim 2, Bertero is also silent to the particular polymer particle material, poly(lactic-co-glycolic acid). 
Hanes also teaches the particular polymeric particle material, poly(lactic-co-glycolic acid) ([0046], [0048]).
 It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular polymeric particle material, poly(lactic-co-glycolic acid), in the invention of Bertero/Hanes because Hanes teaches that poly(lactic-co-glycolic acid) is a suitable polymeric material to formulate GLS-prima facie case of obviousness (MPEP 2144.07).
Regarding instant claim 7, Bertero is silent to particles being about 1-5 micrometers.
Hanes also teaches that nanoparticles includes particle sizes of less than about 1 micron in diameter.  The term “about” in Hanes and in the instant claims allows for values slightly lower and slightly higher than the recited values.  Accordingly, Hanes’ teaching of “less than about 1 micron” overlaps with the lower end of the claimed range “about 1-5 microns”.  MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
Regarding instant claim 8, Bertero is silent to release of the inhibitors about 1-3 days after administration.
Hanes also teaches glutaminase inhibitor-loaded PLGA-PEG nanoparticles deliver high glutaminase inhibitor levels up to 3 days post intravenous nanoparticle administration in vivo ([0153]).
It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included release of the inhibitors about 1 days to about 3 days after administration with a reoanable expectation of success because Hanes teaches that incorporating the GLS-inhibitors into poly(lactic-co-glycolic acid) nanoparticles yields release of about 1-3 days after administration.  A skilled artisan would have reasonably expected the combination of components to yield said release profile.
	Thus, the combined teachings of Bertero and Hanes render the instant claims prima facie obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bertero et al. (“Vascular stiffness mechanoactivates YAP/TAZ-dependent glutaminolysis to drive pulmonary hypertension”, The Journal of Clinical Investigation, September 2016, Vol.  126, No. 9, pp. 3313-3335; hereafter as “Bertero”) in view of Hanes et al. (US 2017/0209387 A1, Jul. 27, 2017, hereafter as “Hanes”), as applied to claims 1 and 2 above, and further in view of Klose et al. (“How porosity and size effect the drug release mechanisms from PLGA-based microparticles”, International Journal of Pharmaceutics, Vol. 314, Issue 2, May 18, 2006, pp. 198-206; hereafter as “Klose”).
The instant invention is described above.
Bertero and Hanes teach the elements discussed above.
Bertero and Hanes are silent to the poly(lactic-co-glycolic) acid (PLGA) particles being porous in structure.
	Klose teaches that modifying bioactive-loaded PLGA particles to include pores alters the release of the active agent (sections 2.7 and 3.2; Fig.2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included porous PLGA particles in the invention of Bertero/Hanes as suggested by Klose with a reasonable expectation of success because Klose teaches that including pores in a PLGA particle will effectively alter the release kinetics of the active agent.  A skilled artisan would have been motivated to do so in order to optimize the release kinetics of the particle depending on the release kinetics desired.
	Thus, the combined teachings of Bertero, Hanes and Klose render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617